Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are currently pending in the present application.
Claims 1 and 23 are currently amended; claims 2-4, 6, 9-14, are 16-17 original; claims 5, 7, 8, 15, and 24 have been previously presented; and claims 18-22 are withdrawn.
Response to Amendment
The amendment dated 30 March 2021 has been entered into the record.
Election/Restrictions
Claims 1 and 7 are allowable. The restriction requirement, as set forth in the Office action mailed on 21 April 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 21 April 2020 is partially withdrawn.  Claims 21 and 22 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 18-20, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18.  Canceled
Claim 19.  Canceled
Claim 20.  Canceled
Allowable Subject Matter
Claims 1-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re: independent claim 1, the prior art of record, alone or in combination, does not disclose or suggest that the first pixel electrode comprises a protrusion, wherein the protrusion directly contacts the expansion part of the first drain electrode and overlaps the first expansion part of the first storage electrode set, in combination with the remaining claim limitations.

Re: independent claim 7, the prior art of record, alone or in combination, does not disclose or suggest that the first drain electrode and a first part of the first storage electrode set overlap each other and form a storage capacitor, in combination with the remaining claim limitations.
Re: claims 8-10, 22, and 24, because they depend upon claim 7, they are likewise allowed.
Re: independent claim 23, the prior art of record, alone or in combination, does not disclose or suggest a shielding electrode formed of a same material as the first pixel electrode, electrically insulated from the first pixel electrode, and overlapping each of the first repair member and the first source electrode, in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871